Citation Nr: 1033026	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  06-32 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for right ankle tendon 
rupture, currently rated as 10 percent disabling.  

2.  Entitlement to an initial rating in excess of 10 percent for 
lumbar spine strain, prior to November 20, 2009.  

3.  Entitlement to an initial rating in excess of 40 percent for 
lumbar spine degenerative disc disease, from November 20, 2009.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to October 
1976, from November 1990 to July 1991, from July 1991 to August 
1995, and from March 2003 to September 2004.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2004 decision of the Montgomery, Alabama, 
Regional Office (RO) of the Department of Veterans Affairs (VA).  

In an April 2010 rating decision, the RO recharacterized the 
Veteran's back disability as lumbar spine degenerative disc 
disease, and increased the disability rating from 10 percent to 
40 percent from November 20, 2009.  

The United States Court of Appeals for Veterans Claims ("the 
Court") has held that a rating decision issued subsequent to a 
notice of disagreement which grants less than the maximum 
available rating does not "abrogate the pending appeal."  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the matter of a 
higher rating remains in appellate status.

In connection with his October 2006 substantive appeal, the 
Veteran requested a hearing before a Veterans Law Judge sitting 
at the RO.  Thereafter, in August 2007, he clarified that, 
instead of a Board hearing, he desired a hearing before a 
Decision Review Officer (DRO) at the RO.  As such, he was 
ultimately scheduled for a DRO hearing in November 2009; however, 
he subsequently indicated that he would not be able to attend his 
hearing and requested that his case be sent to the Board for a 
decision.  Therefore, the Veteran's request for a DRO hearing is 
considered withdrawn.


FINDINGS OF FACT

1.  The Veteran has no more than moderate limitation of motion 
and functional impairment of the right ankle.  

2.  The Veteran has a disfiguring Achilles tendon scar which 
causes pain.  

3.  Prior to June 28, 2007, the Veteran's flexion exceeded 60 
degrees, his combined range of motion of his thoracolumbar spine 
was greater than 120 degrees, and the Veteran did not have muscle 
spasm or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis; the Veteran did not have physician-prescribed 
bedrest; and the Veteran did not have neurological dysfunction 
due to his low back disability.  

4.  As of June 28, 2007, the Veteran had 30 degrees of flexion of 
the lumbar spine; he did not have unfavorable ankylosis of the 
entire thoracolumbar spine, physician-prescribed bedrest, or 
neurological dysfunction due to his low back disability.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for right 
ankle tendon rupture are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.51, 
4.71a, Part 4, Diagnostic Code 5271 (2009).

2.  The criteria for a separate 10 percent rating for Achilles 
tendon scar are met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.7, 4.20, 4.118, Diagnostic Code 7804 
(2008).

3.  Prior to June 28, 2007, the criteria for an initial rating in 
excess of 10 percent for lumbar spine strain are not met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.25, 
4.40, 4.45, 4.7, 4.71a, Diagnostic Codes 5235-5243 (2009).

4.  From June 28, 2007, the criteria for an initial rating of 40 
percent, but no higher, for lumbar spine degenerative disc 
disease are met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 4.1, 4.25, 4.40, 4.45, 4.7, 4.71a, Diagnostic Codes 
5235-5243 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326.

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the Veteran and his or her 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
Veteran of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the Veteran is expected to provide. 38 
C.F.R. § 3.159(b).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that, upon receipt of 
an application for a service-connection claim, 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the Veteran with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.

As discussed below, the Board finds that the Veteran has received 
all essential notice, has had a meaningful opportunity to 
participate in the development of the claim, and is not 
prejudiced by any technical notice deficiency along the way.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  

Here, the Veteran is challenging the initial evaluation assigned 
following the grant of service connection for a low back 
disability.  In Dingess, the Court held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no longer 
required because the purpose that the notice is intended to serve 
has been fulfilled.  Id. at 490-91.  Therefore, as the Veteran 
has appealed with respect to the initially assigned rating, no 
additional 38 U.S.C.A. § 5103(a) notice is required because the 
purpose that the notice is intended to serve has been fulfilled.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).   

With regard to the issue of an increased rating for the right 
ankle disability, VCAA letters were sent in September 2004 ad 
February 2006.  Further, the notice requirements under 
38 U.S.C.A. § 5103 underwent significant changes during the 
pendency of the Veteran's appeal.  The U.S. Court of Appeals for 
the Federal Circuit (Federal Circuit) recently held that, for 
increased rating claims, notice provided to the Veteran under 
38 U.S.C.A. § 5103 need not be "veteran specific," and that VA 
is not required to notify the Veteran that he may submit evidence 
of the effect of his worsening disability on his daily life, nor 
is VA required to notify the Veteran of diagnostic codes that his 
disability may be rated under.  See Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009).  Nonetheless, the Board notes 
that, in a July 2008 letter, the Veteran was informed of the 
diagnostic codes that his disability may be rated under, and was 
notified that he may submit evidence regarding the impact of his 
disability on his employment and daily life.  The Board observes 
that the Veteran was not informed of the evidence and information 
necessary to establish a disability rating and an effective date 
in accordance with Dingess, supra.  Despite the inadequate notice 
provided to the Veteran on this element, the Board finds no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been addressed 
by the agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).  In this 
regard, because the Board concludes herein that the preponderance 
of the evidence is against the Veteran's claim for an increased 
rating for his right ankle disability, any question as to the 
appropriate effective date to be assigned is moot.  Insofar as 
the Board awards a separate disability rating for a scar of the 
right ankle, such award will be implemented by the RO.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of the 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 
2004).  

Regarding the duty to assist, the Veteran's pertinent medical 
records to include VA medical treatment records, and identified 
private medical records have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, relevant 
to the issue decided herein, is available and not part of the 
claims file.  The Veteran was also afforded examinations.  
38 C.F.R. § 3.159(c)(4).  

The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise adequate 
VA examination was conducted.  See VAOPGCPREC 11-95.  The VA 
examination reports are thorough and supported by the record.  
This examinations are adequate as the claims file was reviewed, 
the examiner reviewed the pertinent history, examined the Veteran 
provided findings in sufficient detail, and provided rationale.  
See Steff v. Nicholson, 21 Vet. App. 120, 124 (2007).  Therefore, 
the examinations in this case are adequate upon which to base a 
decision.  The records satisfy 38 C.F.R. § 3.326.

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to substantiate 
his claim."  See Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that "the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the Veteran).


Ratings

Disability evaluations are determined by comparing a veteran's 
present symptomatology with criteria set forth in the VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based on average impairment in earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  The Veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).

Where entitlement to compensation has already been established 
and increase in disability rating is at issue, present level of 
disability is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Therefore, although the Board has thoroughly 
reviewed all evidence of record, the more critical evidence 
consists of the evidence generated during the appeal period.  

However, if VA's adjudication of an increased rating claim is 
lengthy, a claimant may experience multiple distinct degrees of 
disability that would result in different levels of compensation 
from the time the increased rating claim was filed until a final 
decision on that claim is made.  Thus, VA's determination of the 
"present level" of a disability may result in a conclusion that 
the disability has undergone varying and distinct levels of 
severity throughout the entire time period the increased-rating 
claim has been pending.  Cf. McClain v. Nicholson, 21 Vet. App. 
319, 323 (2007) (Board finding that veteran had disability "at 
some point during the processing of his claim," satisfied 
service connection requirement for manifestation of current 
disability); Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  
In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court found no 
basis for drawing a distinction between initial ratings and 
increased rating claims for applying staged ratings.  
Accordingly, it was held that ratings are appropriate for an 
increased rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  A uniform rating 
is warranted for the right ankle disability.  

With regard to the low back, the Board finds that some discussion 
of Fenderson v. West, 12 Vet. App 119 (1999) is warranted.  In 
that case, the Court emphasized the distinction between a new 
claim for an increased evaluation of a service-connected 
disability and a case (such as this one) in which a veteran 
expresses dissatisfaction with the assignment of an initial 
disability evaluation where the disability in question has just 
been recognized as service-connected.  VA must assess the level 
of disability from the date of initial application for service 
connection and determine whether the level of disability warrants 
the assignment of different disability ratings at different times 
over the life of the claim-a practice known as "staged rating."  
See also Hart.  In this case, there has been a material change in 
the disability level for the low back and staged ratings have 
been assigned.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all disability 
ratings are then combined in accordance with 38 C.F.R. § 4.25.  
However, the evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is not allowed.  See 38 
C.F.R. § 4.14.  A claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 
U.S.C.A. § 1155).  This would result in pyramiding, contrary to 
the provisions of 38 C.F.R. § 4.14.  However, if a veteran has 
separate and distinct manifestations attributable to the same 
injury, they should be compensated under different diagnostic 
codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225, 230 (1993).

In determining the degree of limitation of motion, the provisions 
of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for consideration.  
See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  However, in 
that regard, the Board notes that the provisions of 38 C.F.R. § 
4.40 and 38 C.F.R. § 4.45, should only be considered in 
conjunction with the Diagnostic Codes predicated on limitation of 
motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The provisions of 38 C.F.R. § 4.40 state that a disability 
affecting the musculoskeletal system is primarily the inability, 
due to damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss may 
be due to the absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures.  It may also be due 
to pain supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  See 38 C.F.R. § 
4.40.

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable rating 
for the joint.  38 C.F.R. § 4.59.

Right Ankle

The Veteran's right ankle disorder is rated under Diagnostic Code 
5271.  Diagnostic Code 5271 evaluates the ankle disability based 
on limitation of motion.  Moderate limitation of motion of the 
ankle warrants a 10 percent evaluation.  A 20 percent evaluation 
requires marked limitation of motion.  38 C.F.R. Part 4, 
Diagnostic Code 5271.  Normal range of motion in an ankle is 
considered to be 20 degrees of dorsiflexion and 45 degrees of 
plantar flexion.  38 C.F.R. § 4.71, Plate II.

The Veteran has been examined by VA several times and has 
received outpatient treatment.  On his October 2004 VA 
examination, the Veteran was able to dorsiflex to 5 degrees with 
pain, plantar flex to 40 degrees, had eversion to 20 degrees, and 
inversion to 30 degrees.  Slight ankle weakness was also 
demonstrated.  The Veteran did not have any gait abnormalities.  
He was able to walk on his heels and toes without any significant 
ataxia or unsteadiness.  The diagnosis was right ankle tendonitis 
status post Achilles tendon repair with mild to moderate 
impairment secondary to pain.  He subsequently continued to 
report right ankle pain to VA examiners per the outpatient 
treatment reports.  

In June 2008, he underwent another VA examination.  The Veteran 
was able to dorsiflex to 20 degrees with moderate limitation due 
to pain, plantar flex to 30 degrees with moderate limitation due 
to pain and scarring.  There were no varus or valgus angulation 
deformities of the os calculus in relation to the long axis of 
the tibia and fibula.  He had no additional loss of range of 
motion as a result of repetitions. He did have a significant 
amount of weakness of the right ankle, grade 4/5, particularly 
with plantar flexion and with dorsiflexion.  It was significantly 
weak.  He ambulated with an abnormal gait to the right, with a 
somewhat slapping gait of the right foot due to laxity of that 
right foot, secondary to the Achilles tendon repair.  He also had 
a poorly controlled heel to toe when walking with the right foot.  
X-rays revealed that the joint space at the ankle mortis was 
maintained and there were no arthropathic features about the 
ankle joint.  The diagnoses were limited motion of the right 
ankle of a moderate degree as secondary to scarring and 
disfiguring Achilles tendon scar of the right ankle.  It was 
noted that the Veteran reported that his activities were 
negatively affected by his right ankle pain, but he tried not to 
let it interfere with his work and endeavored not to miss work.  

With regard to that scar, there was a 26 by one inch 
hyperpigmented cord-like scar from his Achilles tendon up to 
where his calf started and it was extremely disfiguring.  It had 
underlying tissue that was affixed to scar tissue.  There were 
palpable formed adhesions or scar tissue on there.  This caused 
limitation of motion of the ankle (as already indicated).  There 
were palpable cords on the scarred area.  It was affixed to 
tendons in the same areas.  It was rough in texture.  The Veteran 
reported having constant pain in the scar site.  

With regard to Diagnostic Code 5271, a rating in excess of 10 
percent is not warranted because the Veteran has moderate, not 
marked, limitation of motion, as noted by the VA examiners.  
Although his October 2004 examination showed increased limitation 
on dorsiflexion, the examiner indicated that the degree or 
impairment was mild to moderate.  On the more recent examination, 
his dorsiflexion was to 20 degrees.  Overall his ankle movement, 
including on plantar flexion, was within the moderate range.  
DeLuca and the directives thereof have been considered.  Pain has 
not caused functional impairment beyond moderate impairment for 
which he has already been assigned a 10 percent rating.  Even 
with weakness being demonstrated, the VA examiner specifically 
determined that there was moderate impairment with regard to the 
degree of disability.  The examiner's opinion regarding the 
assessment of the disability level is the most probative evidence 
on that point.  See Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).  Thus, the criteria for a higher rating under that code 
are not met.  

However, the Board finds that a separate rating may be assigned 
for the Achilles tendon scar.  During the pendency of this 
appeal, VA issued a clarifying final rule for evaluating scar 
disabilities at 73 Fed. Reg. 54708 (Sept. 23, 2008).  However, 
these amendments only apply to applications received by VA on or 
after October 23, 2008, or if the Veteran expressly requests 
consideration under the new criteria, which he has not done here.  
Therefore, the Board has no authority to consider these revisions 
in deciding this claim.  VAOPGCPREC 3-00; 38 U.S.C.A. § 5110(g).  

Before October 2008, the rating criteria for scars provided that 
evaluations of scars of the head, face, or neck may be assigned 
based on the degree of disfigurement that is present.  Although 
the Veteran's scar is disfiguring, the Veteran's scar is not 
located in any of those areas.  

A 10 percent evaluation is warranted for scars (other than head, 
face, or neck), in an area or areas exceeding 6 square inches (39 
sq. cm.) that are deep or that cause limited motion.  Such scars 
in an area or areas exceeding 12 square inches (77 sq. cm.) that 
are deep or that cause limited motion warrant a 20 percent 
evaluation.  A deep scar is one associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801 and Note 
(2).  The Veteran's scar is otherwise rated based on limitation 
of motion for the ankle so an additional rating under this 
diagnostic code would be pyramiding which, as noted, is not 
permitted.  Likewise, while a scar may also be rated based on 
limitation of function of the part affected under Diagnostic Code 
7805, such a rating would also be pyramiding.  See 38 C.F.R. 
§ 4.14.  

A 10 percent evaluation is warranted for scars (other than head, 
face, or neck) in an area or areas of 144 square inches (929 sq. 
cm.) or greater, that are superficial and that do not cause 
limited motion.  38 C.F.R. § 4.118, Diagnostic Code 7802.  This 
scar does cause limitation of motion and is not of that size.  

A 10 percent evaluation is warranted for superficial unstable 
scars.  An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.  38 C.F.R. § 
4.118, Diagnostic Code 7803 and Note (1).  The Veteran's scar is 
not unstable.  

Under Diagnostic Code 7804, a superficial scar that is painful on 
examination warrants a 10 percent evaluation.  The Veteran has 
reported constant pain in the area of his scar.  His complaints 
are credible in light of the VA examination report.  Although the 
scar is more of a deep quality than superficial, in order to 
afford an additional rating, this code may be used by analogy.  
38 C.F.R. § 4.20.  As such, a separate 10 percent rating is 
warranted under this diagnostic code.  

Low Back

In October 2004, the Veteran was afforded a VA examination.  At 
that time, the Veteran related that he had experienced six 
episodes over the past 12 months during which time he was bed 
bound for 4-5 hours.  He had used approximately 15 days of sick 
leave over the last 12 months.  He was employed in a job which 
required a lot of bending and pulling at work (repetitive 
motion).  Currently, his pain was 7-8 on a scale of 1-10 with 10 
being worse.  The pain was episodic throughout the day.  He had 
associated stiffness and weakness.  The pain radiated to his left 
knee and his left testicle on occasion.  He reported having 
flares of pain where the pain increased to a 10 and then lasted 
for 3 hours. This occurred daily in the morning.  Precipitating 
factors were awaking in the morning and strenuous work.  
Alleviating factors included standing, lying down, and 
stretching.  He reported having an additional limitation of 
motion or functional impairment of 25 percent with a flare.  His 
associated symptoms included a 20 pound weight loss over the last 
12 months.  He indicated that he had numbness in the left knee 
and weakness.  He reported slight polyuria.  He did not use a 
cane, but did use a back brace.  He related that he could walk 
approximately one mile and denied any unsteadiness or history of 
falls.  The Veteran denied any surgery or history of epidural 
blacks.  The Veteran related that he had increasing pain to the 
lower back if he coughed or sneezed.  The Veteran indicated hat 
he had pain with bending or stooping at work and particularly had 
pain with sweeping.  

Physical examination revealed no spasms.  He had a negative 
straight leg raise.  He had tenderness at L1-2.  Flexion was to 
95 degrees with pain, extension to 15 degrees with pain, lateral 
flexion to 30 degrees bilaterally, and rotation to 30 degrees 
bilaterally.   The Veteran had an increase in pain, but no 
decrease in range of motion with repetitive testing.  X-rays were 
normal.  The diagnosis was lumbar spine strain with mild to 
moderate impairment secondary to pain.  

Prior to and following that VA examination, the Veteran 
participated in physical therapy for his low back.

In December 2004, the Veteran underwent a magnetic resonance 
imaging (MRI) of the lumbar spine which revealed mild to moderate 
changes of multilevel lumbar spondylosis with features of facet 
arthrosis and sic degeneration predominantly from L5-S1 through 
L3-4.  There was no high grade central canal impingement or 
obvious nerve root compression.  

In July 2005, the Veteran underwent lumbar decompression to 
facilitate a return to normal activities.  He had been 
experiencing reduced range of motion with paraspinal muscle 
spasms.  The low back pain radiated to the left buttock and upper 
leg.  It was noted that he would need intermittent leave for work 
over the next 8 weeks.  

In September 2005, the Veteran was seen by B.S.G., M.D., for low 
back pain with tingling and numbness in his left hip and leg.  
The Veteran stated that his back pain radiated to his hips 
bilaterally and into his groin with occasional radiation into 
both legs.  The physician noted that the MRI showed evidence of 
degenerative disc problems most notably at L3-4 and L4-5 with 
some neural foraminal stenosis bilaterally.  Neurological 
examination revealed that the Veteran was neurologically intact.  
Motor examination revealed normal strength in the upper and lower 
examinations.  There was mild pain to palpation in the 
lumbosacral region, mild pain on both extension and flexion 
maneuvers and also on lateral rotation.  There was no 
reproducible pain on rotation of the spine.  The impression was 
that the Veteran had degenerative change most notably at L3-4 and 
L4-5.  There was some neural foraminal stenosis which could be 
playing a role in his symptoms, but the physician thought his 
problem was primarily mechanical low back pain.  Conservative 
treatment was recommended which included physical therapy and/or 
epidural injections.  Surgery was not recommended at this time.  
A September 2005 MRI revealed multi-level degenerative 
abnormalities at L3-4 through L5-S1.  

Thereafter, the Veteran continued to receive private treatment in 
2006.  His symptoms included low back pain which radiated down 
both the right and left legs.  He was diagnosed as having lumbar 
radiculopathy.  The Veteran received lumbar injections for relief 
of his back symptoms.  

Thereafter, the Veteran received treatment from A.R. H., M.D., 
for lumbalgia with associated lumbar somatic dysfunction.  On 
examination on June 28, 2007, the Veteran had flexion to 30 
degrees, extension to 40 degrees, right lateral flexion to 20 
degrees, left lateral flexion to 20 degrees, right rotation to 60 
degrees, and left rotation to 60 degrees, all restricted due to 
pain.  There was muscle spasm, but motor strength was normal.  
The Veteran received treatment from this physician through April 
2008.  June 2007 x-rays revealed subluxation of the right ilium 
and L4, degenerative disc disease of L5, and mild degenerative 
joint disease of L4-5.  Mild degenerative changes were also shown 
on March 2008 x-rays.  

On November 20, 2009, the Veteran was afforded a VA spine 
examination.  At that time, the Veteran related that he had had 
at least 10 bed bound episodes over the past 12 months, each 
lasting for several hours.  He indicated that he had used at 
least 20 sick days over the last 12 months.  His current job was 
usually sedentary.  The Veteran related that he had been seeing a 
chiropractor on a weekly basis since 2004 when he was diagnosed 
with degenerative disc disease.  He had received lumbar 
decompression procedure as well as 10 epidural injections without 
significant relief of his symptoms.  His lower back pain was a 7-
8 and the pain was episodic throughout the day.  He had 
associated stiffness and weakness.  He denied any current spasms.  
The pain radiated to his left knee and his left testicle on 
occasion.  He also had numbness and tingling.  Precipitating 
factors for pain  included changing position or standing.  He had 
flares of pain to 10 in the morning which lasted for three hours.  
Precipitating factors were awaking in the morning and repetitive 
bending and stooping.  Alleviating factors included standing, 
lying down, and stretching.  He reported having an additional 
limitation of motion or functional impairment of 25 percent with 
a flare.  He related that he had weakness, numbness, and tingling 
of the lower extremities.  He used a cane and a back brace.  He 
had increased pain with coughing and sneezing.  The Veteran 
indicated hat he had pain with bending or stooping at work.  He 
was unable to engage in heavy lifting or twisting.  He had 
significant problems climbing ladders and performing any type of 
mechanical work.  

Physical examination revealed no gibbus or listing and no 
curvature of the spine.  He had tenderness midline at L1-3.  He 
was also tender over his left S1 joint.  There was no paraspinal 
muscle tenderness noted.  He had a negative straight leg raise.  
The examiner indicated that the Veteran had lumbar spine support 
intact prior to the examination.  The Veteran stayed in 8-10 
degrees of flexion at all times upon standing.  Flexion was from 
8-26 degrees when pain started, extension -8 degrees to 5 degrees 
with pain starting, lateral flexion of zero to 5 degrees on the 
left with pain at 5 degrees, lateral flexion on the right of zero 
to 15 degrees with pain at 15 degrees, rotation of zero to 5 
degrees on the left with pain at 5 degrees, and rotation of zero 
to 10 degrees on the right with pain at 10 degrees.  Due to 
increasing pain and unsteadiness, repetitive testing was not 
performed.  The Veteran appeared to have moderate fatigue, 
weakness, and lack of endurance.  There was mild to moderate 
incoordination noted with the initial range of motion.  The 
Veteran had no fasciculation, tremor, or muscular atrophy noted 
to his extremities.  Dorsalis pedis pulse was 1/1, posterior 
tibial pulses were 1/1, let strength was 5- bilaterally with 
ratcheting noted.  An MRI and electromyography (EMG) were 
performed.  It was noted that recent x-rays showed normal vacuum 
disc at L5-S1.  MRI showed modest degenerative disc disease in 
the mid to lower lumbar spine with bony foraminal stenosis, worst 
at L5-S1; L3-4 small subligamentous disc protrusion, right 
paracentral, without focal nerve root decompression; and L4-5 
left foraminal annulus tear.  The EMG revealed no evidence of a 
bilateral L3-S1 radiculopathy or a diffuse sensorimotor 
peripheral neuropathy in the left or right lower extremities.  
The diagnosis was lumbar spine degenerative disc disease with no 
evidence of radiculopathy per EMG.  

Prior to November 20, 2009, the Veteran was assigned a 10 percent 
rating for his low back disability.  In an April 2010 rating 
decision, the RO recharacterized the Veteran's back disability as 
lumbar spine degenerative disc disease, and increased the 
disability rating from 10 percent to 40 percent from November 20, 
2009, the date of the VA examination, based on decreased forward 
flexion.  

The Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
institutes a general rating formula for evaluating diseases and 
injuries of the spine, including lumbosacral strain under 
Diagnostic Code 5237, spinal stenosis under DC 5238, degenerative 
arthritis of the spine under Diagnostic Code 5242, and 
intervertebral disc syndrome under Diagnostic Code 5243.  The 
Veteran's low back disability may be evaluated under the General 
Rating Formula for Diseases and Injuries of the Spine or under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the higher 
evaluation when all disabilities are combined under 38 C.F.R. § 
4.25. 38 C.F.R. § 4.71a, The Spine, Note (6).

The General Rating Formula for Diseases and Injuries of the 
Spine, for Diagnostic Code 5235 to 5243 (unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes) provides:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine affected 
by residuals of injury or disease

Unfavorable ankylosis of the entire spine is rated as 100 percent 
disabling.  

Unfavorable ankylosis of the entire thoracolumbar spine is rated 
as 50 percent disabling.

Unfavorable ankylosis of the entire cervical spine; or, forward 
flexion of the thoracolumbar spine to 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine is rated as 
40 percent disabling.

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine is rated as 30 
percent disabling.

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion of 
the cervical spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis is rated as 20 percent disabling.

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion of 
the cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 degrees; 
or, combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral body fracture with loss 
of 50 percent or more of the height is rated as 10 percent 
disabling.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation. The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar 
spine is 240 degrees. The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, 
the range of motion of the spine in a particular individual 
should be considered normal for that individual, even 
though it does not conform to the normal range of motion 
stated in Note (2). Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical 
spine, the entire thoracolumbar spine, or the entire spine 
is fixed in flexion or extension, and the ankylosis results 
in one or more of the following: difficulty walking because 
of a limited line of vision; restricted opening of the 
mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of 
the costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching. Fixation 
of a spinal segment in neutral position (zero degrees) 
always represents favorable ankylosis.

Note (6): Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when 
there is unfavorable ankylosis of both segments, which will 
be rated as a single disability.

Diagnostic Code 5243 indicates to rate intervertebral disc 
syndrome either under the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes, 
whichever results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides:

With incapacitating episodes having a total duration of at least 
six weeks during the past 12 months is rated as 60 percent 
disabling.

With incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months is 
rated as 40 percent disabling.

With incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months is 
rated as 20 percent disabling.

With incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months is 
rated as 10 percent disabling.

Note (1): For purposes of evaluations under DC 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  

Note (2): If intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, evaluate each 
segment on the basis of incapacitating episodes under the 
General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.  

See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2009).

The question of separate ratings for any neurologic abnormalities 
under neurological codes must also be addressed.  Neuritis, 
cranial or peripheral, characterized by loss of reflexes, muscle 
atrophy, sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury of 
the nerve involved, with a maximum equal to severe, incomplete 
paralysis.  38 C.F.R. § 4.123.  The maximum rating which may be 
assigned for neuritis not characterized by organic changes as 
noted above will be that for moderate, or with sciatic nerve 
involvement, for moderately severe, incomplete paralysis.  Id.  
Neuralgia, cranial or peripheral, characterized usually by a dull 
and intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum equal 
to moderate, incomplete paralysis.  38 C.F.R. § 4.124 (2009).

Prior to November 20, 2009, the Veteran met the criteria 
necessary for a 40 percent rating based on limitation of motion 
as of June 28, 2007, the date of a treatment report of A.R.H., 
D.C. which reflected flexion to 30 degrees.  However, he did not 
meet the criteria prior to that time as his flexion exceeded 60 
degrees, combined range of motion of the thoracolumbar spine was 
greater than 120 degrees, and the Veteran did not have muscle 
spasm or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.

With regard to incapacitating episodes, although the Veteran 
reported that he required bedrest, the criteria require bed rest 
prescribed by a physician and treatment by a physician.  The 
Veteran underwent physical therapy, compression therapy, and 
epidural injections.  However, the record does not reflect bed 
rest prescribed by a physician.  The Board acknowledges that the 
Veteran self-prescribed bedrest, but the criteria are specific in 
that regard.  Thus, a higher rating on that basis, at any time 
during the appeal period, is not warranted.  

With regard to a separate neurological rating, the evidence does 
not reflect that the Veteran has a radiculopathy due to his low 
back disorder.  He has been neurologically tested, but the 
results did not show peripheral neuropathy or radiculopathy due 
to his low back disorder during any time during the appeal 
period.  Likewise, any other neurological abnormality, including 
any bowel or bladder dysfunction, has not been shown to be 
related to the low back disorder.  Thus, a separate rating for 
neurological dysfunction is not warranted.   

As noted, as of June 28, 2007, the Veteran met the criteria for a 
higher rating of 40 percent based on reduced flexion of the 
lumbar spine, but not prior to that time.  From June 28, 2007 
onward, a higher rating is not warranted based on range of motion 
findings as the criteria requires unfavorable ankylosis of the 
entire thoracolumbar spine for a 50 percent rating.  

Conclusion for Ratings

In determining whether a higher rating is warranted for service-
connected disability, VA must determine whether the evidence 
supports the Veteran's claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In this case, the 
preponderance of the evidence is against a rating in excess of 10 
percent for right ankle tendon rupture percent, but the evidence 
supports a separate 10 percent rating for a disfiguring Achilles 
tendon scar which causes pain.  The preponderance of the evidence 
is against a rating in excess of 10 percent for low back 
disability prior to June 28, 2007; however as of June 28, 2007, 
the evidence supports a 40 percent rating for low back 
disability.  From that date, the preponderance of the evidence is 
against a rating in excess of 40 percent for the low back 
disability.  

The Board also has considered whether the Veteran is entitled to 
a greater level of compensation on an extra-schedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).  An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of the 
regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
disabilities is inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's the right ankle and 
low back disabilities with the established criteria found in the 
rating schedule for the right ankle and low back disabilities 
shows that the rating criteria reasonably describes the Veteran's 
disability level and symptomatology; as discussed above.

The Board further observes that, even if the available schedular 
evaluation for the disability is inadequate (which it manifestly 
is not), the Veteran does not exhibit other related factors such 
as those provided by the regulation as "governing norms."  The 
record does not show that the Veteran has required frequent 
hospitalizations for his disabilities.  Indeed, it does not 
appear from the record that he has been hospitalized at all for 
that disability.  Additionally, there is not shown to be evidence 
of marked interference with employment due to the disability.  
The Veteran has been able to maintain his employment.  Moreover, 
there is no evidence in the medical records of an exceptional or 
unusual clinical picture.

In short, there is nothing in the record to indicate that this 
service-connected disability on appeal causes impairment with 
employment over and above that which is contemplated in the 
assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  The 
Board therefore has determined that referral of this case for 
extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) 
is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability."  Factors such as requiring 
periodic medical attention are clearly contemplated in the 
Schedule and provided for in the evaluations assigned herein.  
What the Veteran has not shown in this case is that the service-
connected disabilities' manifestations have resulted in unusual 
disability or impairment that has rendered the criteria and/or 
degrees of disability contemplated in the Schedule impractical or 
inadequate.  Accordingly, consideration of 38 C.F.R. § 
3.321(b)(1) is not warranted in this case.

The Board also observes that, in Rice v. Shinseki, 22 Vet. App. 
447 (2009), the Court held that a TDIU claim is part of an 
increased rating claim when such claim is raised by the record.  
The Court further held that when evidence of unemployability is 
submitted at the same time that the Veteran is appealing the 
initial rating assigned for a disability, the claim for TDIU will 
be considered part and parcel of the claim for benefits for the 
underlying disability.  Id.  In this case, the Board finds that a 
claim for a TDIU was not expressly raised by the Veteran or 
reasonably raised by the record.  In this regard, the Veteran is 
currently employed.  Specifically, as reflected at his June 2008 
VA examination, he indicated that he is a crew shift leader and 
at his November 2009 VA examination, he reported working at 
International Paper in a sedentary position.  Therefore, the 
Board determines that a claim for TDIU has not been raised by the 
Veteran or the evidence of record.


ORDER

A rating in excess of 10 percent for right ankle tendon rupture 
is denied.  

A separate 10 percent rating for Achilles tendon scar is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.

An initial rating in excess of 10 percent for lumbar spine strain 
is denied prior to June 28, 2007.  

An initial rating of 40 percent, but no higher, for lumbar spine 
degenerative disc disease is granted from June 28, 2007, subject 
to the law and regulations governing the payment of monetary 
benefits.



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


